On the court’s own motion, defendant’s appeal, taken by a notice dated December 27, 1962 (and filed Dee. 31, 1962) from “the denial of a writ of coram nobis ” rendered December 7, 1962, is dismissed. It appears from the record that there is no order dated December 7, 1962 denying a writ of coram nobis. There is an order of that date, but that order is one denying defendant’s motion to be furnished with free copies of certain documents. Such an order is not appealable. TJghetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.